Tucker, P.
The plaintiffs in equity, by proceeding to take a decree against Fox for the value of the slave James, abandoned their proceeding in rem, and could not afterwards proceed for the specific property against the pUrc}jaser pendente lite, as the title of the slave was changed by a decree for his value. As to Henry, he was sold by Fox to Alsop; and as Smith was in the transaction neither buyer nor seller, he is not liable to refund the proceeds, though the same may have been paid over to him in satisfaction of his claim against Fox.
The order is to be reversed, and the rule discharged, -with costs.